COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-100-CV


MARK M. D’AMICO                                                   APPELLANT

                                       V.

CITY OF FORT WORTH                                                  APPELLEE
(ROBERT CHAMBERS)


                                   ------------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                   ------------

                         MEMORANDUM OPINION 1

                                   ------------

      Appellant Mark M. D’Amico attempts to appeal from the trial court’s order

granting the plea to the jurisdiction of appellee City of Fort Worth (Robert

Chambers). We sent a letter to appellant that informed him of our concern that

we do not have jurisdiction because, based on our review of the record, this is




      1
          … See Tex. R. App. P. 47.4
a case that originated in small claims court.          See Tex. Gov’t Code

Ann. § 28.053(d) (Vernon 2004); Sultan v. Mathew, 178 S.W.3d 747, 752–53

(Tex. 2005) (holding that because of section 28.053(d), “courts of appeals lack

jurisdiction over cases originally filed in the small claims court”); Lister v.

Walters, 247 S.W.3d 381, 383 (Tex. App.—Texarkana 2008, no pet.);

Gaskill v. Sneaky Enters., Inc., 997 S.W.2d 296, 297 (Tex. App.—Fort Worth

1999, pet. denied).

      Appellant has responded to our letter, but he has not established any valid

jurisdictional grounds for continuing the appeal. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                           TERRIE LIVINGSTON
                                           JUSTICE

PANEL: CAYCE, C.J.; LIVINGSTON and MEIER, JJ.

DELIVERED: September 17, 2009




                                       2